Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted October 11, 2022, wherein claim 1 is amended.  This application claims benefit of provisional application 61/089331, filed August 15, 2008.
Claims 1, 7, and 21 are pending in this application.
Claims 1, 7, and 21 as amended are examined on the merits herein.

Claim interpretation
Claim 1 has been amended to claim a method comprising administering to a human subject an effective amount of a neutraceutical composition comprising 5’-diphosphocholine as the active ingredient.  The claims further define an effective amount as being between 500-2000 mg per day.  Since it is unclear whether this limitation refers to the total mass of the neutraceutical composition being 500-2000 mg or to the amount of CDP-choline being 500-2000mg, the claims will be interpreted as encompassing either possibility.  Furthermore, the limitation “as the active ingredient” does not specify whether it is intended to designate CDP-choline as the sole active ingredient or as one active ingredient among two or more.  Therefore it will be interpreted as encompassing both of these options.

Withdrawn Rejections
Applicant’s arguments, submitted October 11, 2022, with respect to the rejection of claims 1, 7, and 21 under 35 USC 103(a) for being obvious over Renshaw et al. in view of Sadeh, have been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated that the scope of “neuropsychologically healthy humans” as recited in the claims has been defined in the specification to exclude subjects suffering from sleep deprivation.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 11, 2022, with respect to the rejection of claims 1, 7, and 21 under 35 USC 102(b) for being anticipated by Wurtman et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require a specific dosage range of CDP-choline.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCleary (US pre-grant publication 2006/0014773, of record in previous action) in view of Vazir et al. (“Effect of micronutrient supplement on health and nutritional status of schoolchildren: mental function” Nutrition (2006) vol. 22 pp. S26-S32, reference of record in previous action)
Independent claim 1 is directed to a method comprising administering cytidine-5’-diphosphocholine (CDP-choline) to a neuropsychologically healthy human child, wherein the subject demonstrates improved attention, attentional control, or accuracy under time pressure.  As currently amended this claim further requires that the composition be administered in an effective amount of between 500-2000 mg/day, defined as described above under the heading “claim interpretation.”   Dependent claim 2 further requires that the administration be chronic, which is interpreted as requiring that multiple doses be administered over a sustained period of time.  Dependent claim 21 further specifies that the amount of CDP-choline administered is sufficient to improve attention in the subject.
McCleary discloses a supplement which enhances mental agility in human subjects including focus and concentration, which are reasonably considered to include improving attention. (p. 3 paragraph 21) While McCleary discloses using this composition to treat subjects suffering from impaired neurological function (p. 3 paragraph 23) the broadest scope of the disclosure includes enhancing mental agility of otherwise healthy subjects.  Ingredients included in the composition include cytidine-5’-diphosphocholine. (p. 9 paragraphs 128, 138, and 142) Effective ranges include 25-1000mg CDP-choline per day, which overlaps values considered in Applicant’s disclosure to produce the presently claimed effects, as well as the claimed amount of 500-2000 mg/day. (See p. 12 paragraph 182 of McCleary, p. 11 lines 3-11 of the specification as originally filed) The composition is preferably administered daily for a therapeutically effective period of time, preferably chronic administration for at least six weeks. (p. 12 paragraphs 184 and 186) McCleary does not specifically disclose administering this composition to a child.
Vazir et al. discloses a study of the effect of micronutrient supplementation on mental performance of school-age children, including attention-concentration. (p. S27 left column third paragraph) Administration of the micronutrient composition was seen to produce significant improvements in attention. (p. S30 left column first paragraph – right column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the composition described by McCleary to a child in order to improve the child’s mental function including attention.  One of ordinary skill in the art would have seen the disclosure of Vazir et al. as indicating that there is a need for nutritional supplementation to improve mental functioning of children, and that such an approach can be successful. 
Regarding the effective amount administered, the claimed range of 500-2000 mg/day is seen to overlap with the “effective range” of 25-1000 mg of CDP choline recited in the table on p. 12 of McCleary et al., and therefore to be prima facie obvious over the prior art range as described by MPEP 2145.05(I).  Furthermore if the “effective range” is interpreted as referring to the total mass of the pharmaceutical composition, this range is seen to substantially overlap with the range of 0.25-30 grams (250-30000mg) per day recited in paragraph 185 of McCleary et al.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 11, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the claims have been amended to exclude methods wherein CDP-choline is combined with other active ingredients.  However, as described previously under the heading “Claim Interpretation” and below under 35 USC 112(b) the present claim construction wherein the composition is defined as containing cytidine 5’-diphosphocholine “as the active ingredient” is unclear and can be interpreted as including compositions wherein it is not the only active ingredient.  Therefore the rejection is still proper as it stands, and is made FINAL.

The following new grounds of rejection are necessitated by the October 11, 2022 amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to claim a method comprising administering to a human “an effective amount of a neutraceutical composition comprising cytidine 5’-diphosphocholine as an active ingredient,” and further defining an effective amount as 500-2000 mg/day.  It is unclear from this limitation whether it is intended to refer to the amount of the CDP-choline or to the total mass of the pharmaceutical composition, rendering this claim and its dependent claims indefinite.  For the sake of this office action the claims will be interpreted as if either alternative were valid.
Independent claim 1 has also been amended to describe the composition being administered as comprising CDP-choline as the active ingredient.  It is unclear form the claim language whether this limitation defines CDP as the sole active ingredient, excluding compositions with other active ingredients, or as an active ingredient, allowing for the inclusion of additional active ingredients, thereby rendering this claim and its dependent claims indefinite.  For the sake of this office action the claims will be interpreted as if either alternative were valid.

Claims 1, 7, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wurtman et al. (US pre-grant publication 2007/0004670, of record in previous action) 
Independent claim 1 is directed to a method comprising administering cytidine-5’-diphosphocholine (CDP-choline) to a neuropsychologically healthy human child, wherein the subject demonstrates improved attention, attentional control, or accuracy under time pressure.  Dependent claim 2 further requires that the administration be chronic, which is interpreted as requiring that multiple doses be administered over a sustained period of time.  Dependent claim 21 further specifies that the amount of CDP-choline administered is sufficient to improve attention in the subject.
Wurtman et al. discloses methods of improving memory, learning, cognition, synaptic transmission , and synthesis and release of neurotransmitters in the brain comprising administering to the subject a composition comprising CDP-choline. (p. 1 paragraph 5) The CDP choline is preferably administered in an amount of, for example 300-2000 mg per day, which substantially overlaps the presently claimed range of 500-2000 mg per day. (p. 14 paragraph 169) In another embodiment the CDP-choline is chronically administered. (p. 16 paragraph 187) In one embodiment the subject to whom the CDP-choline is administered is a child. (p. 16 paragraph 191) Furthermore Wurtman et al. discloses that the disclosed method can improve memory and intelligence in healthy subjects. (p. 3 paragraph 47)
While Wurtman et al. does not specifically describe a method wherein a neuropsychologically healthy subject experiences an improvement in attention, the evidence of record indicates that this effect would be a necessary result of carrying out the therapeutic method disclosed by Wurtman et al.  Specifically, as discussed above, Wurtman et al. discloses a preferred dosage of 400-700 mg per day and a broader dosage of 300-2000 mg per day.  According to p. 11 lines 3-11 of the specification as originally filed, exemplary adult dosages include 500, 250, or 100mg, with 250 mg per day being specifically exemplified.  Furthermore according to example 1 on pp. 13-25 of the specification as originally filed, adult subjects administered 500 mg per day of CDP-choline displayed metabolic changes in the anterior cingulate cortex that were interpreted by Applicant as indicative of improvement in cognitive functions including attention. (see p. 25 liens 3-8 of the specification) Therefore Wurtman et al. discloses administering a dosage that is the same as the dosage that Applicant discloses to be effective to improve attention in a healthy subject.  While both Wurtman et al. and the present application discuss dosages with respect to administration to an adult subject, there is no reason to believe that an effective dose for a child according to Wurtman would differ from the effective dose for a child according to the disclosure of this application.  Therefore as the preferred dosage described by Wurtman et al. substantially overlaps the presently claimed dosage, the claimed invention is prima facie obvious.
Furthermore, even if it were assumed for the sake of argument that one skilled in the art would not have at once envisaged a neuropsychologically healthy child as a subject for the method described by Wurtman et al., the claimed invention would still be obvious under 35 USC 103(a) over this reference.  Specifically one of ordinary skill in the art would have seen the disclosure that CDP-choline improves memory and intelligence in healthy adults as providing motivation to administer this compound to healthy children as well, in the expectation of producing the same benefit because children are listed as subjects of the disclosed method, thereby supporting a prima facie case of obviousness.
Response to Arguments:  Applicant’s arguments, submitted October 11, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the reference does not teach the specifically claimed age range of less than fifty years of age.  However, as discussed previously, Wurtman et al. does disclose administering the composition to a child, and therefore to a subject under the age of fifty years.  Therefore the prior art suggests this limitation and renders it obvious.  Still further, Wurtman et al. also describes administering the composition to a subject who is an adult, defined as any subject who is older than a child. (See paragraph 195 of Wurtman et al.) This effectively defines “adult” as a subject over eighteen years of age, which substantially overlaps with the claimed range of less than fifty years, and renders this range obvious.
Applicant additionally argues that Wurtman does not disclose a method of administering the composition to a healthy subject.  However, looking to the overall disclosure of Wurtman, for example paragraphs 5-8, the reference is clearly directed to methods of enhancing neural function of a subject, which is not dependent on the subject having any particular disorder.  In addition, the reference discloses, for example in paragraph 47 on p. 3, that administration to healthy subjects is within the scope of the disclosure.  Therefore Wurtman does in fact describe a method wherein the subject being treated is a healthy subject.
Finally, Applicant argues that Wurtman does not render the claims obvious because the reference does not describe specific effects on attention, attentional control, or accuracy under time pressure.  To support this assertion, Applicant cites Alvarez et al., which discloses that improving one aspect of memory does not improve all aspects of memory.  This is taken as evidence that the cognitive improvements shown as a result of the therapeutic intervention described by Wurtman would not necessarily improve attentional control, or accuracy under time pressure.  However, as described in the body of the reference, based on the present disclosure, it is clear that Applicant considers improvement of attention to be an effect of administering for example 500 mg per day of CDP-choline to a healthy adult subject.  This would be an effect of administering the composition even if it is not specifically described in the prior art.  Applicant therefore cannot argue that when described by Wurtman, administering e.g. 500 mg of CDP-choline to a healthy subject does not produce this effect.
For these reasons the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/22/2022